Citation Nr: 1204511	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1982 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When this case was before the Board in March 2010, it was decided in part and remanded in part for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

In March 2010 the Board remanded the issue of entitlement to service connection for a back disability, instructing that the Veteran be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's back disability.  

In November 2010 a nurse practitioner, rather than a physician as was specified by the Board, conducted a VA examination of the Veteran.  Because the originating agency's noncompliance with the Board's March 2010 remand might be prejudicial to the Veteran, this case must be remanded for an adequate etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that in August 2011, Dr. C.R.E., a VA physician, submitted an addendum opinion in which he stated that the Veteran's degenerative joint disease of the spine was less likely as not related to his military service.  The rationale provided for the opinion was that there was no evidence of the Veteran being treated for a chronic back disorder while in the military.

Dr. C.R.E. appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an examination by a physician with appropriate expertise to determine the nature and etiology of his back disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's back disability is etiologically related to his active service.  For purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.  The rationale for each opinion expressed must also be provided. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

